     Case 4:19-cv-00158-WTM-CLR Document 20 Filed 07/28/20 Page 1 of 10


                 IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


GLOBE LIFE AND ACCIDENT
INSURANCE COMPANY,

     Interpleader Plaintiff,

V.                                                   CASE NO. CV419-158


PHILLIP CHISHOLM and
CHESTER JENKINS,

     Defendants.



                                    ORDER


     Before the Court is Defendant Phillip Chisholm's (^^Chisholm")

Motion to Dismiss {Doc. 15) and Interpleader Plaintiff Globe Life

and Accident Insurance Company's (""Globe Life") Motion to Deposit

Funds into the Registry of the Court (Doc. 18). For the following

reasons.    Defendant      Chisholm's   Motion      to   Dismiss   (Doc.   15)   is

DENIED   and    Globe    Life's   Motion    to   Deposit   Funds   (Doc.   18)   is

GRANTED.


                                   BACKGROUND


     This      interpleader    action      arises   from   potential   competing

claims to the proceeds of a life insurance policy issued by Globe

Life.^ (Doc. 11 at            6, 21.) On      February 14, 2014, Globe Life

issued a life insurance policy (""the Policy") to Saundra Thomas


^ For the purposes of this Order, the Court will accept all factual
allegations in the Complaint as true and construe all allegations
in the light most favorable to Plaintiff. Timson v. Sampson, 518
F.3d 870, 872 (11th Cir. 2008).
       Case 4:19-cv-00158-WTM-CLR Document 20 Filed 07/28/20 Page 2 of 10


("Ms. Thomas") in the amount of $30,000.00 {^^the Benefit").^ (Id.

at    SI    6;   Doc.    11,    Attach.   1   at   2.)   Ms.   Thomas       named       Defendant

Chisholm, a resident of Georgia, as the beneficiary of the Policy.

(Doc. 11 at SI 7; Doc. 11, Attach. 1 at 6.) The Policy describes

Ms.        Thomas's     relationship      with     Defendant      Chisholm         as   ^^other."

(Doc. 11, Attach. 1 at 6.)

           On March 5, 2017, Ms. Thomas was found dead in her home with

multiple gunshot wounds. (Doc. 11 at SISI 9-10; Doc. 11, Attach. 2

at     2.)       The     Savannah-Chatham          Metropolitan           Police    Department

C'SCMPD") ruled Ms. Thomas's death a homicide. (Doc. 11, Attach. 2

at 2;        Doc.     11, Attach. 3 at         3.) On     March       29, 2017,         Detective

Corporal Zachary Burdette sent Globe Life an e-mail stating that

Defendant Chisholm was a person of interest in the investigation

of Ms.        Thomas's     murder.    (Doc.    11, Attach.        4    at 2.)      On    May 11,

2017, Detective Burdette, in response to a request from Globe Life

for additional information about Ms. Thomas's death, again stated

that                this time Phillip Chisholm is being looked into as a

suspect." (Doc. 11, Attach. 6 at 3.) On June 23, 2017, Detective

Burdette, in another e-mail to Globe Life, stated that ''^Phillip

Chisholm         is     [the]   number    1   suspect     in   the        death    of     Saundra

Thomas." (Doc. 11, Attach. 7 at 2.) Between July 2017 and November

27, 2017, Detective Burdette sent three more e-mails to Globe Life

stating          that    Defendant       Chisholm     remained        a     suspect      in   the


2 The Policy is identified as Certificate Number 00-6E17850. (Doc
11, Attach. 1 at 2.)
       Case 4:19-cv-00158-WTM-CLR Document 20 Filed 07/28/20 Page 3 of 10


investigation of Ms. Thomas's death. (Doc. 11, Attach. 8 at 2-4.)

As of the date of this Order, no criminal charges have been filed

against Defendant Chisholm or any other person for the death of

Ms. Thomas.


       After Ms. Thomas's death, the Benefit became payable in the

amount of $30,000.00. (Doc. 11 at SI 11.) On September 13, 2019,

Globe Life filed its Amended Complaint for Interpleader pursuant

to 28 U.S.C. § 1335. (Doc. 11.) In the amended complaint. Globe

Life alleges that it is a disinterested stakeholder in the Benefit

and that it ^'is unable to determine which individual or entity may

be entitled to the Benefit . . . ." (Id. at SI 21.) Specifically,

Globe    Life    alleges      that,    at    the    date    of    filing        the   Amended

Complaint, the SCMPD had not ruled Defendant Chisholm out as a

suspect in the investigation of Ms. Thomas's homicide. (Id. at SI

12.)    Accordingly, if        Defendant      Chisholm ""is        determined         to   have

caused the death of Ms. Thomas, he may be precluded under Georgia

law    from    receiving    the      [Benefit]." (Id.        at    SI    19.)    Under     such

circumstances.        Globe     Life      alleges    that    Ms.        Thomas's      father.

Defendant Chester Jenkins, would be entitled to the Benefit as Ms.

Thomas's heir. (Id. at SISI 8, 19.)

        On September 26, 2019, Defendant Chisholm filed his Motion to

Dismiss       Globe   Life's    interpleader         action.      (Doc.     15.)      In    his

motion.       Defendant    Chisholm       contends    that       Globe    Life's      Amended

Complaint should be dismissed pursuant to Federal Rule of Civil

Procedure      12(b)(6).      (Id.   at   3.) On     October      19,    2019,     Plaintiff
      Case 4:19-cv-00158-WTM-CLR Document 20 Filed 07/28/20 Page 4 of 10


Globe     Life   filed    its   Memorandum          in    Opposition       of    Defendant

Chisholm's Motion to Dismiss arguing that this interpleader action

is proper because Globe Life is potentially exposed to multiple

claims for the same fund. (Doc. 17 at 7.) On the same day, Globe

Life also filed its Motion to Deposit Funds into Registry of Court

(Doc. 18), which Defendant Chisholm did not oppose.

                                       ANALYSIS


I.      DEFENDANT CHISHOLM^S MOTION TO DISMISS


        A. Standard of Review


        Federal Rule of Civil Procedure 8(a)(2) requires a complaint

to contain "a short and plain statement of the claim showing that

the pleader is entitled to relief." "[T]he pleading standard Rule

8 announces does not require            Metailed factual allegations,' but

it    demands    more    than    an    unadorned,         the-defendant-unlawfully-

harmed-me accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.

Corp. V. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964, 167 L.

Ed.     2d.   929   (2007)).     ''A   pleading          that    offers     ^labels    and

conclusions' or a        ^formulaic recitation of the elements of a cause

of action will not do.' " Id. (quoting Twombly, 550 U.S. at 555,

127 S. Ct. at 1964). ""'Nor does a complaint suffice if it tenders

^naked    assertion[s]'     devoid     of     ^further     factual     enhancement.'

Id.   (quoting      Twombly,    550    U.S.    at    557,       127   S.   Ct.   at   1966)

(alteration in original).
      Case 4:19-cv-00158-WTM-CLR Document 20 Filed 07/28/20 Page 5 of 10


             survive         a    motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ^state a claim to

relief that is plausible on its face.' " Id. (quoting Twombly, 550

U.S. at 570, 127 S. Ct. at 1973). For a claim to have facial

plausibility,        the          plaintiff       must       plead      factual    content       that

'"allows     the   court          to     draw    the     reasonable        inference      that       the

defendant is liable for the misconduct alleged." Sinaltrainal v.

Coca-Cola     Co.,       578       F.Sd       1252,     1261    (11th     Cir.    2009)      (quoting

Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949) (internal quotations

omitted). Plausibility does not require probability, "but it asks

for   more    than       a    sheer       possibility          that   a   defendant       has   acted

unlawfully." Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949. "Where a

complaint      pleads            facts    that        are    'merely       consistent        with'     a

defendant's        liability,            it     'stops       short    of    the    line       between

possibility        and       plausibility         of     entitlement       to    relief.' " Id.

(quoting      Twombly,            550     U.S.     at       557,   127     S.    Ct.    at      1966).

Additionally, a complaint is sufficient only if it gives "fair

notice of what the . . . claim is and the grounds upon which it

rests." Sinaltrainal, 578 F.Sd at 1268 (quoting Twombly, 550 U.S.

at 555, 127 S. Ct. at 1964).

      When the Court considers a motion to dismiss, it accepts the

well-pleaded facts in                   the     complaint      as true.      Sinaltrainal, 578

F.Sd 1252 at 1260. However, this Court is "not bound to accept as

true a legal conclusion couched as a factual allegation." Iqbal,

556   U.S.    at     678,         129    S.     Ct.    at    1949.    Moreover,        "unwarranted
       Case 4:19-cv-00158-WTM-CLR Document 20 Filed 07/28/20 Page 6 of 10


deductions of fact in a complaint are not admitted as true for the

purpose of testing the sufficiency of [plaintiff's] allegations."

Sinaltrainal, 578 F.3d at 1268 (citing Aldana v. Del Monte Fresh

Produce, N.A., Inc., 416 F.3d 1242, 1248 (11th Cir. 2005)). That

is, ''[t]he rule       Moes not impose a probability requirement at the

pleading     stage,'    but instead      simply calls for enough facts to

raise a reasonable expectation that discovery will reveal evidence

of the necessary element." Watts v. Fla. Int'l Univ., 495 F.3d

1289, 1295-96 (I'lth Cir. 2007) (quoting Twombly, 550 U.S. at 545,

127 S. Ct. at 1959).

       B. Globe Life's Complaint for Interpleader

       In this case. Defendant Chisholm has moved to dismiss Globe

Life's interpleader action for failure to state a claim pursuant

to   Federal Rule of Civil Procedure 12(b)(6). (Doc. 15 at 3.) He

contends that Globe Life cannot demonstrate that it is potentially

exposed to adverse claims or multiple liability on the Benefit.

Specifically, Defendant Chisholm argues he is no longer a suspect

in   Ms.    Thomas's    murder    and,   therefore.    Globe   Life's   contention

that    Defendant      Chisholm    may   be   prohibited     from   receiving   the

Benefit under O.C.G.A. § 33-25-13 is a ''baseless accusation." As

such.      Defendant   Chisholm    argues     that   Globe   Life's   interpleader

action should be dismissed.


       "Interpleader is the means by which an innocent stakeholder,

who typically claims no interest in an asset and does not know the

asset's rightful owner, avoids multiple liability by asking the
       Case 4:19-cv-00158-WTM-CLR Document 20 Filed 07/28/20 Page 7 of 10


court to     determine     the    asset's    rightful      owner." In       re   Mandalay

Shore    Co-op    Hous.   Ass'n,    21    F.3d     380,    383     (11th    Cir.      1994).

Interpleader is appropriate where ^'[t]wo or more adverse claimants

       . are claiming or may claim to be entitled to such money or

property . . . ." 28 U.S.C. § 1335(a)(1); Maxum Indemnity Co. v.

Curley,    No.   1:17-cv-2858-TCb,        2017     WL   8942384,    at     *1   (N.D.   Ga.

Dec. 18, 2017) (emphasis added)

        Upon review of Globe Life's Amended Complaint (Doc. 11), the

Court, finds      that    Globe    Life     has    adequately      alleged       potential

exposure to competing claims to the Benefit. Globe Life alleges

that Defendant Chisholm is a suspect in the ongoing investigation

of the murder of Ms. Thomas. To support this contention.                               Globe

Life    provides    several      communications         between    it    and     Detective

Burdette of the SCMPD stating that Defendant Chisholm is a suspect

in the investigation. Globe Life also alleges that, as recently as

August 2019, the investigation of Ms. Thomas's death remained open

and Defendant Chisholm was still a suspect. (Doc. 17 at 2 n.l.)

Using    this    information.     Globe     Life    contends      that     if the      SCMPD

ultimately finds that Defendant Chisholm murdered Ms. Thomas, he


3 ^'The federal interpleader statute gives the district court
jurisdiction of ^any civil action of interpleader or in the nature
of interpleader,' where the claimants are minimally diverse and
the plaintiff has ^any obligation written or unwritten to the
amount of $500 or more.' " Metro. Life Ins. Co. v. Bell, 6:14-cv-
473-Orl-22TBS, 2014        WL 8021562,       at *3 (M.D.          Fla.   Oct.    9,    2014)
(quoting 28 U.S.C. § 1335(a)(1)). In this case. Defendant Chisholm
and Defendant Jenkins are minimally diverse because Defendant
Chisholm is a citizen of Georgia and Defendant Jenkins is a
citizen of South Carolina. (Doc. 11 at                    2, 3.)
    Case 4:19-cv-00158-WTM-CLR Document 20 Filed 07/28/20 Page 8 of 10


would    be    prohibited      from        receiving    the    Benefit      under   O.C.G.A.

§ 33-25-13.

        O.C.G.A. § 33-25-13, Georgia's "Slayer Statute," provides:

        No person who commits murder or voluntary manslaughter
    . .       .     shall   receive        the   benefits     from    any    insurance
        policy on the life of the deceased, even though the
        person so killing . . . be named beneficiary in the
        insurance policy . . . . All right, interest, estate,
        and proceeds in such an insurance policy shall go to the
        other heirs of the deceased who may be entitled thereto
        by the laws of descent and distribution of this state


Accordingly,          depending           on     the    outcome        of    the     SCMPD's

investigation,         there    is    a     possibility       that    Ms.   Thomas's     heir.

Defendant Jenkins, may file a competing claim for the Benefit.

        In    his    motion    to    dismiss.        Defendant   Chisholm      argues    that

Globe Life cannot preclude him from receiving the Benefit because

he has not been charged or convicted of Ms. Thomas's murder. {Doc.

15 at 3.) In addition. Defendant Chisholm argues that the e-mails

from Detective Burdette fail to support Globe Life's allegation

that it may be exposed to multiple claims because the evidence

only shows that Defendant Chisholm was a suspect in 2017. (Id.)

However,       even    where    a     beneficiary       has    not    been    charged     with

murder,       an      interpleader          plaintiff     can        sufficiently      allege

potential exposure to multiple claims for the same fund. See,

e.g., Apparisio v. Pruco Life Ins. Co., No. 19-20823-CIV, 2019 WL

5209600, at *2 (S.D.                Fla.   July 3, 2019) (granting interpleader

request where plaintiff had not been cleared as a suspect in the

murder of the insured because the insurer was potentially exposed

                                                 8
       Case 4:19-cv-00158-WTM-CLR Document 20 Filed 07/28/20 Page 9 of 10


to multiple claims for the same fund); Prudential Ins. Co. of Am.

V.    Davidson,     No. 1:14-CV-1879-WSD, 2015 WL                        4734746, at *3 (N.D.

Ga. Aug. 10, 2015) (finding interpleader action appropriate where

plaintiff alleged that the named beneficiary was a suspect in the

insured's murder); New York Life Ins, and Annuity Corp. v. Gerth,

No. 8:12-cv-1954-T-30MAP, 2013 WL 2406288, at *1 (M.D. Fla. June

3, 2013) (granting motion for interpleader where beneficiary was a

suspect       in   the    death        of    the       insured);      State     Farm    Ins.     Co.    v.

Leili,    No.      1:12-CV-2376-ODE,               2013     WL   12062266,       at     *1    (N.D.    Ga.

Dec.     3,    2013)          (declining          to    grant     summary        judgment       to     the

beneficiary         on    an      interpleader              action      where     the        beneficiary

remained a suspect in the murder of the insured). Accordingly,

because the investigation of Ms. Thomas's death is ongoing. Globe

Life has sufficiently alleged that it is potentially exposed to

conflicting         claims        to        the    Benefit.        As    a      result.        Defendant

Chisholm's motion to dismiss (Doc. 15) is DENIED.

II.    PLAINTIFF GLOBE LIFE'S MOTION TO DEPOSIT FUNDS


       Because      Globe        Life       is     exposed       to    potentially           conflicting

claims to the Benefit, Globe Life has requested to deposit funds

into the registry of the Court. (Doc. 18.) Globe Life's motion to

deposit funds            is    GRISTED. Accordingly,                  Globe     Life    is DIRECTED,

within ten days of the date of this order, to present a check

payable to the Clerk of this Court as a deposit into the registry

of this Court to include the $30,000.00 life insurance                                          benefit,

plus applicable interest, but without any deduction for attorney's

                                                        9
       Case 4:19-cv-00158-WTM-CLR Document 20 Filed 07/28/20 Page 10 of 10


fees    or   costs.     The    deposit      shall    include       the    entirety    of     the

proceeds      of     Certificate      No.    00-6E17850       payable       by     reason     of

Saundra Thomas's death. The Clerk of Court is DIRECTED to accept

and receive the above amount into the registry of this Court for

ultimate      disposition      only    by    order    of    this    Court.        Pursuant    to

Southern District of Georgia Local Rule 67.3, the Clerk of Court

is DIRECTED to deduct a fee from the deposited funds in the amount

of   10%   of the     income   earned.      This    fee    shall    be    collected    at    the


time the Clerk of Court makes any distribution of funds pursuant

to a valid order of this Court.


                                       CONCLUSION


        For the reasons stated above, Defendant Chisholm's motion to

dismiss      (Doc.    15)   is DENIED       and    Globe   Life's        motion    to deposit

funds (Doc. 18) is GRANTED. Globe Life is DIRECTED to follow the

instructions         for    depositing      the     proceeds       of     Certificate        No.

00-6E17850 outlined in this Order.


        SO ORDERED this JtS*" day of July 2020.


                                                   WILLIAM T. MOORE, JR.
                                                   UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF GEORGIA




                                              10
